Citation Nr: 0208164	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  98-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 20 percent for service-connected low back injury 
with degenerative changes, spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel







INTRODUCTION

The veteran had active service from July 1964 to November 
1967, and from January 1968 to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board remanded this case for further development and 
adjudicative action in February 1999.  

In March 2002 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran's low back injury with degenerative changes, 
spondylosis, is productive of no more than moderate 
impairment with no additional functional loss due to pain or 
other pathology. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back injury with degenerative changes, spondylosis, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & West 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

Veterans Claims Assistance Act of 2000:  Initially, the Board 
notes that on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record contains VA 
examination reports, including the reports of VA orthopedic 
and neurologic examinations conducted in March 1999 and a 
March 2001 VA medical opinion obtained pursuant to the 
February 1999 remand by the Board.  The record also includes 
other VA examination and outpatient treatment reports.  Under 
these circumstances, no further action is necessary to assist 
the veteran with his claim.  



Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for low back injury 
with degenerative changes, spondylosis.  The discussion in 
the rating decisions, statement of the case, supplemental 
statements of the case, and remand from the Board have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to a higher disability 
rating.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of his claim and has notified the claimant of the 
information and evidence necessary to substantiate this 
claim.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument.  The Board notes that the RO considered the 
veteran's claim under the new law and provided the veteran 
with some of its provisions when it issued its March 2002 
supplemental statement of the case. 


Factual Background

By a March 1975 rating decision, the RO granted service 
connection for osteoarthritis, lumbar spine, and assigned a 
schedular evaluation of 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  This determination was based 
on the veteran's service medical records, which were silent 
with respect to treatment for back complaints, and a December 
1974 report of VA examination, which included a diagnosis of 
degenerative changes, moderate, lumbar spine, within one year 
of the veteran's separation from service.  In this regard, 
the Board notes that certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

VA outpatient treatment records show that the veteran 
complained of low back pain and left leg numbness in April 
1997.  It is noted that he had good range of motion of the 
lumbosacral spine.  A May 1997 treatment report notes that he 
had been experiencing chronic low back pain for several years 
and left leg paresthesias for three to four years.  

The veteran's request for an increased evaluation of his 
service connected low back disability was received at the RO 
in May 1997.  

A July 1997 report of VA examination reflects that the 
veteran complained of lower back pain which radiates into the 
lateral aspect of the left lower extremity and produces some 
numbness in the lateral aspect of the left foot.  He also 
reported that sitting and, occasionally, lying down 
aggravated these symptoms.  He reported that he experienced 
flare-ups three to four times per week, lasting for 
approximately an hour.  The examiner noted that he was able 
to get in and out of the examining room chair and on and off 
the examining table, and was able to dress himself without 
difficulty.  The examiner also noted that he expressed mild 
discomfort throughout the examination, demonstrating some 
painful expressions and demeanor.

The July 1997 VA examination report includes objective 
findings which reflect that the veteran had difficulty rising 
from a squat.  Examination revealed no evidence of atrophy, 
spasm or rigidity of the spine.  There was evidence of mild 
lumbar tenderness.  The examiner stated that he had forward 
flexion with dysmetria.  The examiner noted that he "tended 
to inhibit his lumbar motion voluntarily."  Range of lumbar 
motion testing demonstrated forward flexion to 80 degrees, 
extension to 20 degrees, left and right lateral bending to 20 
degrees, and left and right rotation to 35 degrees.  

The examiner stated that he had S1 hypesthesia on the left.  
The examiner commented that he had "inappropriate" straight 
leg rasing in the supine position, only allowing straight leg 
raising to zero degrees bilaterally in contrast to the 
examiner's ability to perform seated straight leg raising to 
80 degrees on the left and 90 degrees on the right while he 
was distracted.  

X-rays showed vertebral osteophytes, stated to be compatible 
with the veteran's age, and also showed that the disc spaces 
were maintained, with normal sacroiliac joints, normal 
curvature and normal alignment of the lumbar spine.

The July 1997 VA examination report included the diagnoses of 
lumbar spondylosis and "sciatic S1 neurosensory, left."  
The examiner also commented that factors of pain, fatigue, 
endurance and weakness, were "purely subjective."  The 
examiner stated that "[t]he use of a painful demeanor as a 
criteria for pain in my opinion is inappropriate since some 
veteran's can be very stoic and others can be demonstratively 
expressive.  This patient did demonstrate mild hyperpathia."

Upon consideration of the foregoing, by a September 1997 
rating decision, the RO determined that the veteran's 
osteoarthritis of the lumbosacral spine was productive of 
moderate limitation of motion and warranted an increased 
rating of 20 percent.  In December 1997, the veteran 
initiated a timely appeal of this rating decision by 
submitting his notice of disagreement.  In his March 1998 
substantive appeal, he complained that he experienced 
constant numbing of the left leg, must roll out of bed onto 
his hands and knees prior to standing up, had limited side to 
side range of motion, wore a back brace to work, could not 
lift in excess of 35 pounds, and experienced intermittent 
muscle spasm all day as well as an ache deep on his left 
side.

Upon VA orthopedic examination in March 1999, the examiner 
noted that the claims file had been reviewed and the 
physician who conducted the March 1999 neurologic examination 
had been consulted.  The examination report notes that the 
veteran was taking no medication for his lower back symptoms.  
It was also noted that, over the years, he had been 
experiencing increased lower back pain with occasional 
radiation of pain into the left or right lower extremity.  He 
described a stocking type of hypesthesia in the right foot 
which does not follow any dermatomal pattern.  He reported 
increased pain and stiffness with rest and relief of these 
symptoms with activity.  

The examiner noted that this was characteristic of 
spondylosis or degenerative joint disease of the spine or 
other joints.  The examiner further noted that he 
demonstrated "definite gelling" when he got up out of the 
waiting room chair, he got up slowly and protectively, and 
the gelling cleared as he walked down the hallway.  He 
ambulated with a waddling type of gait and seemed to limp 
slightly on the right.  He dressed and undressed himself 
without difficulty.  The examiner characterized his general 
demeanor during the examination as "rather dramatic" and 
described it as "overt pain behavior" which consisted of 
jerking, guarding, bracing, rubbing, grimacing and sighing.

The March 1999 VA orthopedic examination report notes that 
the veteran had a hypersensitivity to palpation of his spine.  
He also had stocking hypesthesia in the right foot and 
inappropriate straight leg raising.  Range of motion testing 
demonstrated lumbar flexion to 80 degrees; lumbar extension 
to 10 degrees; left and right lateral flexion to 17 degrees; 
and lumbar rotation to 40 degrees, left and right.  He 
complained of pain on simulated rotation of the lumbar spine.  
He did not have focal or localized tenderness in his lumbar 
spine; rather, the examiner noted generalized hyperpathic 
tenderness in this area.  

All range of motions of the lumbar spine were done actively.  
The examiner explained that passive range of motion was not 
performed because of the veteran's painful demeanor.  The 
examiner commented that limitations of lumbar range of motion 
were voluntary and subjective, and represented inhibition 
rather than objective physical impairment.  No myotomal 
muscular weaknesses or atrophy was demonstrated.

This orthopedic examination report reflects impressions of 
degenerative joint disease of the lumbar spine and bilateral 
S1 neuropathy.  The examiner commented that, on a scale of 30 
to 100, the veteran rated his pain as 30 on the day of the 
examination.  The examiner further commented that his 
symptoms were purely subjective and, thus, the examiner was 
unable to objectively quantify them or measure their effects 
on function or range of motion. 

A March 1999 report of VA neurologic examination reflects 
that the claims file was reviewed by the examiner.  The 
examination report reflects that; although the veteran's 
general balance was well maintained and his Romberg's test 
was negative, he had difficulty walking on his tiptoes and 
could not walk on his heels.  It was noted that he complained 
of right sided weakness and he was observed to be favoring 
his right leg when he walked into the office.  

The examination report shows that right straight leg raising 
test was positive when he was examined in the lying position, 
indicating some pain in the undersurface of the thigh at a 40 
degree elevation.  Sensory modalities were otherwise normal 
and he had normal responses to pin prick stimulation.  The 
examiner concluded that, although he had an antalgic gait 
favoring his right leg, the findings were mild and there was 
no peripheral neuropathy.  Reflex responses were very weak 
but symmetrically distributed in the upper extremities.  The 
examiner further noted that right knee and right ankle 
reflexes were absent.  The examination report reflects a 
diagnosis of lumbar spondylosis, including sciatic nerve 
pathology on the right side to a mild to moderate degree.

A March 2001 statement from a VA physician reflects that the 
veteran's claims file, including his 1997 and 1999 VA 
examination reports were reviewed.  Additionally, the 
physician provided the opinion that the probability of 
sciatic neuritis is high and, if one accepts that, then it is 
more likely than not that it is related to the spondylosis in 
the spine.  The examiner noted that no other etiology had 
been suggested by the examinations.


Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The veteran's service-connected residuals of a low back 
injury with degenerative changes have been rated by the RO 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5010, pertaining to traumatic arthritis, and 38 C.F.R. § 
4.71a, Diagnostic Code 5293, pertaining to intervertebral 
disc syndrome.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is to be evaluated as degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 provides that degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensably disabling under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where x-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  

Where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  The 20 and 10 percent ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

With respect to the schedular criteria for limitation of 
motion, 38 C.F.R. § 4.71a, Diagnostic Code 5292, provides 
that moderate limitation warrants a 20 percent evaluation and 
severe limitation warrants a 40 evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292.




Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 20 percent 
rating is assignable for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent rating is 
warranted for severe disability, recurring attacks with 
intermittent relief; and a 60 percent rating requires disc 
syndrome that is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of the diseased 
disc, little intermittent relief.  Id.

In evaluating the veteran's disability under Diagnostic Codes 
5003 and 5010, as discussed above, the Board must look at the 
veteran's limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

In this case, the veteran has reported suffering from 
episodes of low back symptoms about three to four times per 
week, lasting only about an hour at a time.  He has 
complained that pain radiates into the lateral aspect of the 
left lower extremity and produces some numbness in the 
lateral aspect of the left foot.  

Significantly, upon range of motion testing in March 1999, 
flexion was limited to 80 degrees of flexion, extension was 
limited to 10 degrees, and left and right lateral bending was 
limited to 17 degrees.  There were no objective findings of 
spasms.  It is noted that he experienced difficulty rising 
from a squat and ambulates with a waddling type of gait.  It 
further noted that he was able to dress and undress himself 
without difficulty.  

The examiner commented that limitations of lumbar range of 
motion are voluntary and subjective and represent inhibition 
rather than objective physical impairment.  Accordingly, the 
examiner has indicated that he is unable to objectively 
quantify the veteran's symptoms or measure their effects on 
function or range of motion.  


Upon consideration of the objective findings, the Board 
concludes that the veteran's service-connected low back 
injury with degenerative changes, spondylosis, is productive 
of impairment consistent with a 20 percent rating for 
limitation of motion.  Functional loss due to pain does not 
appear to adversely affect the veteran except on occasion, 
and even then he has limitation of motion that is 
significantly less severe than that contemplated by the 
highest schedular rating for limitation of motion of the 
lumbar spine.  38 C.F.R. §§ 4.40, 4.45.  Accordingly, even 
with consideration of the functional losses caused by pain, 
it does not appear that the veteran's disability can be 
equated to more than "moderate" limitation of motion as 
contemplated by Diagnostic Code 5292.

As for Diagnostic Code 5293, the Board notes that, upon 
neurologic examination in March 1999, the veteran had 
problems walking on his tiptoes and could not walk on his 
heels.  He further complained of right sided weakness and was 
observed favoring his right side when walking.  The examiner 
concluded that, although the veteran had an antalgic gait 
favoring his right leg, the findings were mild and there was 
no peripheral neuropathy.  Although neurologic findings 
include some sciatic nerve pathology as well as absent ankle 
reflex, such findings are indicative of disc syndrome and are 
contemplated by the nature of the disease.  Moreover, the 
examiner characterized the veteran's diagnosis of lumbar 
spondylosis, including sciatic nerve pathology at the right 
side, as mild to moderate in degree.  

Accordingly, the Board concludes that the evidence does not 
demonstrate severe intervertebral disc syndrome with 
recurring attacks and intermittent relief or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc with little intermittent relief.  Thus, contemplation of 
an evaluation in excess of 20 percent pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5293 is also not warranted.

While it might be argued that separate ratings should be 
assigned for limitation of motion and disc syndrome, such an 
argument would be contrary to the rule against pyramiding.  
38 C.F.R. § 4.14.  

In other words, since both sets of criteria contemplate 
limitation of motion, see VAOPGCPREC 36-97.  (Diagnostic Code 
5293 contemplates limitation of motion), the award of 
separate ratings for the same manifestations would not be 
warranted.  Id.  Therefore, for the reasons discussed above, 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to a rating greater than 20 
percent for the veteran's service-connected low back 
disability.

In evaluating the veteran's disability under alternative 
Diagnostic Codes, the Board has considered whether the 
assignment of a higher rating would be appropriate under 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, and 5289.  
However, as there is no evidence that the service-connected 
disability encompasses a vertebral fracture (Diagnostic Code 
5285), complete bony fixation of the spine (Diagnostic Code 
5286), or favorable or unfavorable ankylosis of the lumbar 
spine (Diagnostic Code 5289), the Board finds that these 
Diagnostic Codes are not applicable to the veteran's claim.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that his service connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

Entitlement to a disability rating in excess of 20 percent 
for low back injury with degenerative changes, spondylosis, 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

